Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 24, 2020

The Court of Appeals hereby passes the following order:

A20I0169. JOSEPH ALBERT PARKER v. THE STATE.

      Joseph Albert Parker filed a “Motion to Hold That OCGA § 40-5-64 is
Unconstitutional Under the Equal Protection Clause” and a motion to suppress. The
trial court denied both motions on November 22, 2019, and issued certificates of
immediate review nunc pro tunc to November 19, 2019. Parker filed this application
for interlocutory appeal on January 27, 2020. We, however, lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. A timely certificate of immediate review is a jurisdictional
requirement, see Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974), and if the certificate of immediate review is not entered
within the prescribed ten-day period, it is untimely, and the party seeking review must
wait until the final judgment to appeal. See OCGA § 5-6-34 (b); Duke v. State, 306
Ga. 171, 178 (3) (a) (829 SE2d 348) (2019), citing Turner v. Harper, 231 Ga. 175,
175 (200 SE2d 748) (1973).
      Here, the certificate of immediate review was issued 66 days after entry of the
orders on appeal. Although the trial court signed the certificate of immediate review
“nunc pro tunc” to November 19, 2019, the relevant date for determining the
timeliness of the certificate is the date it was entered. See Van Schallern v. Stanco,
130 Ga. App. 687 (204 SE2d 317) (1974) (“[A] certificate for the immediate review
of a nonfinal or interlocutory judgment is ineffective unless entered, i.e., filed with
the clerk, within ten days after entry of the judgment appealed from.”); see also
Whitlock v. State, 124 Ga. App. 599, 601 (1) (185 SE2d 90) (1971), rev’d in part on
other grounds, 230 Ga. 700 (198 SE2d 865) (1973) (“A nunc pro tunc entry of a
certificate for immediate review cannot revive a right of appeal which has expired.”),
and Cunningham v. Cansler, 123 Ga. App. 614, 615 (181 SE2d 922) (1971) (same).
      Because the trial court did not enter the certificate of immediate review within
ten days of entry of the orders at issue, we lack jurisdiction to consider this
application for interlocutory appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/24/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.